DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 08/06/2021.
No claims are amended. 
Claims 16-17 are new. 
Claims 1-17 are pending in this action. 
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 
By means of the implantable medical device in claim 1, 5, 11 and 15.
By means of at least one electrode in claim 1 and 14.
By means of the programmer device in claim 10 and 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 2015/0012064 A1) [previously cited].
Re. claims 1 and 14-15, Chen discloses a system/method for configuring stimulation parameters (abstract), the system comprising: 
an implantable medical device having at least one electrode and configured for stimulating neural tissue by means of said at least one electrode (figure 3A, implantable electrodes 112); and 
a programmer device having a remote data connection with said implantable medical device (figure 2, clinician programmer 60), said implantable medical device being configured for - 38 - performing an evoked compound action potential (eCAP) threshold search by stimulating the neural tissue with test stimulation pulses and for transmitting a result of the eCAP threshold search to said programmer device via said remote data connection, said programmer device being configured for supporting a generation of a first set of stimulation parameters in dependence on the result of the eCAP threshold search and for transmitting the first set of stimulation parameters to said implantable medical device via said remote data connection (paragraph 0300; paragraph 0374 – test stimulation is provided with a variety of stimulation configurations to discover stimulations configurations that offer sensory fiber contribution to the compound action potential, controlled by processor or controller and memory [paragraphs 0095, 0321-322]), wherein: 
the results of the eCAP threshold search have an eCAP threshold amplitude and a coupling factor that is indicative of a coupling between said at least one electrode and the neural tissue; and/or said programmer device is configured for determining, based on the results of the eCAP threshold search, the eCAP threshold amplitude and the coupling factor that is indicative of the coupling between said at least one electrode and the neural tissue (paragraph 0369 – figure 35 displays plots of compound action potentials generated in response to different amounts of stimulation [threshold amplitude]).

Re. claim 2, Chen discloses the method which further comprises carrying out the method iteratively in such a way that, in an iteration step, an eCAP threshold step is performed in dependence on the first set of stimulation parameters as generated in a preceding iteration step (paragraph 0374 – test stimulation is provided with a variety of stimulation configurations to discover stimulations configurations that offer sensory fiber contribution to the compound action potential).

Re. claim 3-4, Chen discloses the method which further comprises determining the coupling factor in dependence on the eCAP threshold amplitude and stimulation parameters of an eCAP measurement, wherein a lower the eCAP threshold amplitude a higher the coupling factor, and wherein a shorter duration of a stimulating pulse width a greater the coupling factor (figure 35 measures action potential signals with increasing stimulus strength, in turn simultaneously measuring lower coupling factor; figures 32A-B).

Re. claim 5, Chen discloses the method further comprising stimulating, by means of the implantable medical device, the neural tissue according to the first set of stimulation parameters (paragraph 0374 – stimulation parameters tested for CAP are recommended as optimized stimulation configurations for use).

Re. claim 6, Chen discloses the method which further comprises forming the test stimulation pulses to be shorter than 300 µs (paragraph 0377 – time window range from 100 microseconds to 5 milliseconds).

Re. claim 7, Chen discloses the method which further comprises delivering the test stimulation pulses with a stimulation frequency in a range from 40 Hz to 60 Hz (paragraph 0287 – pulses are delivered at low frequency of a few to tens of Hz).

Re. claim 8, Chen discloses the method wherein the eCAP threshold search includes delivering stimulation with consecutive test stimulation pulses having an increasing amplitude until an eCAP is detected for at least two consecutive amplitudes (figure 35).

Re. claim 9, Chen discloses the method which further comprises, before initiating the performing step: 
sending, via a remote data connection, a second set of stimulation parameters from a programmer device to the implantable medical device, and wherein the eCAP threshold search is performed in dependence on the second set of stimulation parameters (figure 35, second stimulation signal 1730 is performed with a second parameter set).

Re. claim 10-11, Chen discloses the method which further comprises, before sending the second set of stimulation parameters, performing the further steps of: selecting, by means of the programmer device, a set of intended stimulation parameters; and determining, by means of the programmer device and in dependence on the set of intended stimulation parameters, the second set of stimulation parameters as a set of test stimulation parameters suitable for the eCAP threshold search, determining, by means of the implanted medical device and in dependence on the second set of stimulation parameters, a set of test stimulation parameters suitable for the eCAP threshold search, wherein the eCAP threshold search is performed in dependence on the set of test stimulation parameters (paragraph 0374 – stimulation parameters tested for CAP are recommended as optimized stimulation configurations for use; figure 35, increased second stimulation signal 1730).

Re. claim 12, Chen discloses the method stimulation pulse width and/or a stimulation frequency of the set of intended stimulation parameters into another stimulation pulse width and/or stimulation frequency (figure 35, translated stimulation parameter signals 1710-1740).

Re. claim 13, Chen discloses the method which further comprises: sending, via the remote data connection, a result of the eCAP threshold search from the implantable medical device to the programmer device; generating, by means of the programmer device, the first set of stimulation parameters based on the result; and sending, via the remote data connection, the first set of stimulation parameters from the programmer device to the implantable medical device (paragraph 0352 – PNS reports back to the programmer 250 regarding measurement results of sensors and monitored evoked potentials, and can select a suitable stimulation program; paragraph 0385).

RE. claims 16-17, Chen further teaches the system/method wherein the eCAP threshold amplitude represents an amplitude below which there is no detectable eCAP (paragraph 0299 – test stimulation pulses are delivered with the intent of creating measureable actions potentials [minimum parameters for ECAP detection]).  

Response to Arguments
Applicant’s arguments, filed 08/06/2021, with respect to the objections have been fully considered and are persuasive.  The objections of 07/16/2021 has been withdrawn. 
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive. Paragraph 0064 of the published application notes that “The slope and threshold amplitude of eCAP responses may form the basis for the calculation of a coupling factor that is indicative of the stimulation electrodes to the neural tissue”, and “lower eCAP thresholds lead to greater coupling factors”. Based on the CAP plot of figure 35, lowering coupling factors can be identified based on the increasing CAP threshold amplitudes as shown in figure 35 (CAPs 1710 to 1740 represents CAPs of lower stimulation threshold to higher threshold to evoke CAPs), where CAP 1710 then represents higher coupling factor and CAP 1740 represents a lower coupling factor. Moreover, A CAP threshold search is done via test stimulation pulses delivered with the intent of creating measureable actions potentials, as disclosed in paragraph 0299, satisfying the limitations of claims 16-17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 2015/0012063 A1) discloses an implantable medical device applying test stimulation to test for optimal parameters for ECAPs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792